The opinion of this court was delivered by
Bell, J.
“We have had some little hesitation as to the propriety of the decision presented by the first and fourth bills, but after reflection, have arrived at the conclusion, that the ruling of the court is, in this particular, correct. It is almost too trite to repeat, that books of original entry are evidence, only, from necessity, and ought never to be received where the transaction from its nature admits of more satisfactory proof. They are receivable to show goods sold, and put down in the course of the ordinary business or pursuit of the party offering them: thus, the rule is broad enough to include merchants, shopkeepers, tradesmen^ mechanics, and farmers, in all that pertains to their callings.
“But it would be dangerous to open the door of admission wider than this. The inclination of the court is not to extend this kind of evidence beyond its succinct limits, and we think it has not been so far stretched as to include the casual sale of an article, not in *312the course of the parties’ business, and of which it is usual to take other proof or evidence of sale. A farmer’s book of original entries, with his supplemental oath, is evidence of the sale of the produce of his farm, including, perhaps, cattle raised or fed thereon. And we will not say, that such a book, kept by a horse-dealer, would not be evidence of the sale and delivery of a horse. But such a sale made by a dry goods merchant or a tradesman, whose general business lies not in that direction, would be, certainly, not evidenced by an entry in his books of account. In such cases, it is not the custom to rely on such proof, and no necessity is presented by the habits of our people or their modes of dealing, to sanction its introduction at this late day. It is almost universal to require some independent acknowledgment of purchase and sale and promise of payment; and it is much better to adhere to this practice than to overstep the ancient limits of the rule, sanctioned only through necessity, and then run the hazard of obliterating the only intelligible line of distinction.”
Judgment reversed, and a venire de novo awarded.